19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 1 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 2 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 3 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 4 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 5 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 6 of 7
19-10747-shl   Doc 331   Filed 02/24/20 Entered 03/06/20 15:24:54   Main Document
                                      Pg 7 of 7
